DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Office Action is in response to amendment filed on 01/07/2022.  Amended claims 1, 5, 8, 12, 15 and 19, filed on 01/07/2022 are being considered on the merits.  
In response to the last Office Action: 
Claims 1, 5, 8, 12, 15 and 19 have been amended.
Claims 1-20 remain pending in this application.
The previous 35 USC 101 rejections of claims 15-20 as being directed toward computer program product, have been maintained.  Please see below 35 USC 101 rejection for further details.
The previous 35 USC 101 rejections of claim 1-20 as being abstract idea without significantly more, have been maintained. Please see below 35 USC 101 rejection for further details.

Response to Arguments
The applicant’s remarks and/or arguments, filed on 01/07/2022 have been fully considered. 
The examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1] Interpretation of Claims-Broadest Reasonable Interpretation. The applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).

Applicant's below arguments in the applicant’s remarks regarding the amended independent claims 1, 8 and 15, found on pages 9-10, and filed on 01/07/2022, have been fully considered and they are not persuasive.

Applicant stated: “…, Skoropinski fails to disclose generating an error report based on the change to the building model".
Regarding the aforementioned claim limitations, Examiner respectfully disagrees.  Examiner asserts that the aforementioned limitation of independent claims 1, 8 and 15, as drafted and given the broadest reasonable interpretation, are disclosed by SKOROPINSKI.  In Particular, SKOROPINSKI discloses in Para. [0006]: “…, the validation may occur in real-time. In this way, a user is able to get nearly instant feedback with regard to their changes and the effect that the changes have on the quality of the COBie data. For example, the user can see that errors and warning counts are reducing and improving when COBie validation is implemented in the system.”).

Regarding the newly added limitation of claims 1, 8 and 15: “including retrieving the first data source and the second data source and populating the dependent worksheet with the first data source and the second data source”, filed on 01/07/2022, upon further consideration, a new ground(s) of rejection is made in view of the newly found prior art: US Patent (US 5,317,686 A) issued to Salas et al., in addition to the previously cited prior art.  Salas discloses the concept of a calculation portion provides a plurality of user established mathematical expressions relating information of different items, to that of retrieving the first data source and the second data source; and the updates to the mathematical expression and other elements in the models and spreadsheets being modified by the user to that of  rebuilding the dependent worksheet with the change to the model data set, see the below set forth 35 USC 103 rejection for further details.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 15 discloses the following: “A computer program product for tracking errors in data set lineage, the computer program product stored on a non-transitory computer readable medium, the computer program product comprising computer program instructions that, when executed, cause a computer to carry out the steps of: …”.
The aforementioned claim recites “a computer readable medium”, which is detailed in the instant application specification to be a statutory medium as described in paragraph [0056] to be “a tangible device that can retain and store instructions for use by an instruction execution device”, and that this medium “…, is not to be construed as being transitory signals per se”.  On the other hand, the aforementioned claim recites the following language: “…, the computer program product stored on a non-transitory computer readable medium, …”  In this recited language, the claimed “computer program product” is recited to be stored on a non-transitory computer readable medium.  On the other hand, this medium is not positively recited to be claimed but instead the “computer product”, which is software, is what is being claimed to be stored on a non-transitory computer readable medium.  The computer program product, when integrated as part of the claimed computer readable medium being positively recited, can then render such a claim to be statutory.
Non-limiting examples of claims that are not directed to any of the statutory categories include: Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations, see MPEP 2106.03. Software per se is not patentable subject matter.  Accordingly, the aforementioned claim is rejected as non-statutory for failing to disclose such hardware.  
Claims 16-20 are dependent upon claim 15 and are rejected for similar reasons as mentioned above.
Appropriate correction is required.

Claims 1-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to abstract idea without significantly more. 
Regarding claim 1 (and similarly 8 and 15) – 
Step 1: The claim is directed to a process or a method. The claimed process is comprised of instructions for tracking errors in data set lineage that includes receiving, from a user a change to a model data set, accessing a list of dependent worksheets utilizing the model data set as a data source, generating an error report for the dependent worksheets utilizing the model data set including, and providing, to the user, the error report for the dependent worksheets utilizing the model data set. 
Step 2A, Prong One: Claim 1 (and similarly 8 and 15) recites “receiving, from a [[user]] client computing system, a change to a model data set, wherein the model data set is a reusable modeling layer comprising at least a portion of a first data source retrieved from a cloud-based data warehouse”.   In this context, receiving can be interpreted as reading a change to a template of data with data attributes, i.e. a data model. This process can be accomplished mentally, as a person can certainly reads and mentally understands what information they he/she are processing and what changes that took place.  The claim continues reciting: “accessing, from a worksheet repository, a list of dependent worksheets utilizing the model data set as a second data source wherein each dependent worksheet is configured to perform analysis on the portion of the first data source within the model data set without changing the model data set”.  At this step, a person, using a pen and paper, can construct/write/access/read additional pieces of information based of the template (model), that he/she has already made without having to change the template.  Again, such a process can be accomplished mentally as described.  Further, the claim recites: “generating, based on the change to the model data set, an error report for the dependent worksheets utilizing the model data set including, for each dependent worksheet in the list of dependent worksheets utilizing the model data set: rebuilding the dependent worksheet with the change to the model data set, including retrieving the first data source and the second data source and populating the dependent worksheet with the first data source and the second data source; and 2SIG1132US02 determining whether the rebuilt dependent worksheet causes at least one error, including evaluating the rebuild dependent worksheet for unrenderable results”.  In these steps, and as the person review a change to the template from where he/she created a worksheet and relate/extrapolate any errors that the created worksheet might have due to the change of the source template, for example if the temple/model formula was changed then the person can check how his/her worksheet will be impacted and make a list of such errors, if any, due to the changes in the template/model.
Such process of for creating information/spreadsheets based of a template, maintaining information relationships, making changes to a template(s), finding/tracking errors in the generated information/spreadsheets due to template/model change and reporting, i.e. making a list of, these errors due to the change(s) is an Abstract Ideas grouping of Mental Process.
 Step 2A, Prong Two:  Furthermore, looking at independent claim 8 and 15, the additional elements recited in the amended aforementioned claims are: “an apparatus”, “computer processor”, “computer memory”, and “a computer readable medium”; the additional elements of using a computer(s) to receive data, process data (locally or distributed), compare and then present information are steps that amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(f).
The aforementioned claims further recite the following additional solution activities: “accessing” and “providing”. In this context, these activities are data manipulation activities for simply enabling a user to manipulate information/data, which are considered to be insignificant extra-solution activities to the judicial exception, for which an extra-solution activity includes both pre-solution and post-solution activity.  An example of pre-solution activity is a step of gathering data for use in a claimed process, for example, a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent, see MPEP 2106.05(g).
The additional element of using a computer to creating information/spreadsheets based of a template, maintaining information relationships, making changes to a template(s), finding/tracking errors in the generated information/spreadsheets due to template/model change and reporting, i.e. making a list of, these errors due to the change(s) steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(f).
Step 2B:  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of Abstract Ideas.  Accordingly, the claim recites abstract ideas.  
Thus, there are no additional elements that amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that any combination of elements improves the functioning of a computer or improves any other technology. The claim is not patent eligible.
Claim 2 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 2 recites the same abstract idea of creating information/spreadsheets based of a template, maintaining information relationships, making changes to a template(s), finding/tracking errors in the generated information/spreadsheets due to template/model change and reporting, i.e. making a list of, these errors due to the change(s) accordingly.  The claim recites the additional limitations of “rebuilding the dependent worksheet with the change to the model data set comprises rebuilding the dependent worksheet without retrieving the data source from the data warehouse”.  This additional limitation elaborates on the abstract idea described above where a person can reconstruct the information sheet without plugging in data from a table, for example just reapplying a formula that might have been changed in the template, which does not amount to significantly more than the abstract idea.
Claim 3 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 2 recites the same abstract idea recited in claim 1, as detailed above.  The claim recites the additional limitations of “rebuilding the dependent worksheet with the change to the model data set comprises rebuilding the dependent worksheet using a local data source”.  This additional limitation elaborates on the abstract idea described above where a person can reconstruct the information sheet plugging in data from a local table, and reconstructing the information sheet accordingly, which does not amount to significantly more than the abstract idea.
Claim 4 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 2 recites the same abstract idea recited in claim 1, as detailed above.  The claim recites the additional limitations of “generating the error report for the dependent worksheets utilizing the model data set further comprises organizing the error report to group together similar errors from different dependent worksheets”.  This additional limitation elaborates on the abstract idea described above where a person can take the list of errors generated and be able to tabulate these errors for similarities or other criteria, which does not amount to significantly more than the abstract idea.
Claim 5 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 2 recites the same abstract idea recited in claim 1, as detailed above.  The claim recites the additional limitations of “providing, to the user, the error report for the dependent worksheets utilizing the model data set comprises generating a suggested error resolution action”.  This additional limitation elaborates on the abstract idea described above where a person now can take/suggest action based on these errors, for example re-evaluate the change made or other actions, which does not amount to significantly more than the abstract idea.
Claim 6 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 2 recites the same abstract idea recited in claim 1, as detailed above.  The claim recites the additional limitations of “determining whether the rebuilt dependent worksheet causes at least one error comprises determining whether a function in the rebuilt dependent worksheet refers to a removed element”.  This additional limitation elaborates on the abstract idea described above where a person now can examine an error and realize it was generated to a piece of information being removed, which does not amount to significantly more than the abstract idea.
Claim 7 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 2 recites the same abstract idea recited in claim 1, as detailed above.  The claim recites the additional limitations of “the change to a model data set is a change to a column of the model data set”.  This additional limitation elaborates on the abstract idea described above where a person now can examine the change and realize it was in the template column, which does not amount to significantly more than the abstract idea.
Independent claims 8 and 15 recite similar limitations to claim 1 and therefore rejected  for the same reasons as explained above.  Further, dependent claims 9-14 and 16-20 recite similar limitations to claims 2-7, hence are rejected for similar reasons as detailed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-10, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication (US 2015/0088467 A1) issued to Skoropinski et al. (hereinafter as “SKOROPINSKI”), and in view of US Patent (US 5,317,686 A) issued to Salas et al. (hereinafter as “SALAS”).
Regarding claim 1 (Currently Amended), SKOROPINSKI teaches a method of tracking errors in data set lineage (SKOROPINSKI Para. [0006], lines (1-7): “…, the validation may occur in real-time. In this way, a user is able to get nearly instant feedback with regard to their changes and the effect that the changes have on the quality of the COBie data. For example, the user can see that errors and warning counts are reducing and improving when COBie validation is implemented in the system.”), the method comprising: 
receiving, from a [[user]] client computing system, a change to a model data set, wherein the model data set is a reusable modeling layer comprising at least a portion of a first data source retrieved from a cloud-based data warehouse (SKOROPINSKI Abstract, lines (1-5): “A method for operating a building information modeling (BIM) system, is provided. The method includes at a BIM server, receiving a data alteration request from a client computing device for altering data in one of a building model, ...”, 
the examiner notes that the Building Information Modeling (BIM) server to that of a modeling layer and the reference illustrates in Fig. 2 details of the BIM system including databases (element 216, 223) to source/store data); 
accessing, from a worksheet repository, a list of dependent worksheets utilizing the model data set as a second data source wherein each dependent worksheet is configured to perform analysis on the portion of the first data source within the model data set without changing the model data set (SKOROPINSKI Para. [0016], lines (1-23): “A method for operating a building information modeling (BIM) system is described herein. The method may include determining validity of data in a data alteration request of data in a building model, a hierarchical structure of building model data, and/or Construction Operations Building Information Exchange (COBie) spreadsheet, and if it is determined that the data is valid, permitting the data alteration request based on predetermined permissions of the client computing device. In this way, data changes in one or more of the building model, hierarchical structure, and/or COBie spreadsheet can be validated, increasing the reliability of data changes in the GUI and improving data management in the system. In one example, the validation may occur in real-time. In this way, a user is able to get nearly instant feedback with regard to their changes and the effect that the changes have on the quality of the COBie data. For example, the user can see that errors and warning counts are reducing and improving when COBie validation is implemented in the system. As a result, the user experience is enhanced.  Further in one example, automatically determining validity of data in the data alteration request includes enforcing referential integrity of the data through use of a validation lookup list. In this way, data validation is further improved.”,
 the examiner notes that the COBie constructed spreadsheet(s) to that of dependent worksheets utilizing the model data set and the validation process that may occur in real-time to that of performing analysis on the data source without changing the model data set); 

However, SKOROPINSKI does not explicitly teach generating, based on the change to the model data set, an error report for the dependent worksheets utilizing the model data set including, for each dependent worksheet in the list of dependent worksheets utilizing the model data set: rebuilding the dependent worksheet with the change to the model data set, including retrieving the first data source and the second data source and populating the dependent worksheet with the first data source and the second data source; and 2SIG1132US02 determining whether the rebuilt dependent worksheet causes at least one error, including evaluating the rebuild dependent worksheet for unrenderable results; and providing, to the [[user]] client computing system, the error report for the dependent worksheets utilizing the model data set.
But, SALAS teaches generating, based on the change to the model data set, an error report for the dependent worksheets utilizing the model data set including, for each dependent worksheet in the list of dependent worksheets utilizing the model data set: rebuilding the dependent worksheet with the change to the model data set, including retrieving the first data source and the second data source and populating the dependent worksheet with the first data source and the second data source (SALAS Abstract: “Spreadsheet apparatus enables reformatting and renaming of items forming the spreadsheet. A series of items forms a dimension along an axis of the spreadsheet. A label icon or labelling entity is user nameable to describe the series of items of an axis. Repositioning of the label icons repositions respective series of items and thus redefines/rearranges the axes of the spreadsheet.”; and
Col. 3, lines (57-62): “…, the working screen view includes a calculation portion separate from the area covered by displayed axes. The calculation portion provides a plurality of user established mathematical expressions relating information of different items of displayed dimensions.”; and
Fig. 1b/Fig. 5, Col. 12, lines (11-19): “When the user enters expression 45 into the processor 19 during interactive execution of the invention software 40, the expression 45 is verified for validity. An error message is presented to the user if the expression 45 is found to be invalid as discussed below. The error is further recorded for the user by means of an error icon 66 displayed to the left of the math expression 45 in the spreadsheet screen view as shown in FIG. 5a.”; and
Fig. 1b, Col. 14, lines (29-36): “A Mathematical expression module 76 for providing the analysis of mathematical expressions 45 provided by the user, the creation of the primitive mathematical expressions implemented by the cell module 70, and the various mechanisms to automatically update mathematical expression 45 as other elements in the models 46 and spreadsheets 48 are modified by the user.”, 
the examiner notes that the calculation portion provides a plurality of user established mathematical expressions relating information of different items, to that of retrieving the first data source and the second data source; and the updates to the mathematical expression and other elements in the models and spreadsheets being modified by the user to that of  rebuilding the dependent worksheet with the change to the model data set); and 2SIG1132US02
determining whether the rebuilt dependent worksheet causes at least one error, including evaluating the rebuild dependent worksheet for unrenderable results (SALAS Fig. 1b/Fig. 5a, Col. 12, lines (11-19): “When the user enters expression 45 into the processor 19 during interactive execution of the invention software 40, the expression 45 is verified for validity. An error message is presented to the user if the expression 45 is found to be invalid as discussed below. The error is further recorded for the user by means of an error icon 66 displayed to the left of the math expression 45 in the spreadsheet screen view as shown in FIG. 5a.”); and 
providing, to the [[user]] client computing system, the error report for the dependent worksheets utilizing the model data set (SALAS Col. 4, lines (21-26): “The data processing apparatus of the present invention also employs error checking means. Error messages generated by the error checking means are displayable in the calculation portion of the screen view to indicate errors in the mathematical expressions.”; and
Fig. 1b/Fig. 5a, Col. 12, lines (11-19): “When the user enters expression 45 into the processor 19 during interactive execution of the invention software 40, the expression 45 is verified for validity. An error message is presented to the user if the expression 45 is found to be invalid as discussed below. The error is further recorded for the user by means of an error icon 66 displayed to the left of the math expression 45 in the spreadsheet screen view as shown in FIG. 5a.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of SKOROPINSKI (disclosing methods for building information modeling based data) to include the teachings of SALAS (disclosing spreadsheet lineage management methods) and arrive at methods to validate data lineage and error reporting.  One of ordinary skill in the art would have been motivated to make this combination because by enabling a user to manage a selection of data sources to a linked data source, the solution means corrects the mathematical expressions accordingly and enable a user to manage/observe errors hence providing a reliable solution to system users, as recognized by (SALAS, Abstract, Col. 3-4). In addition, the references of SKOROPINSKI and SALAS teach features that are directed to analogous art and they are directed to a similar field of endeavor of data analysis in software systems.

Regarding claim 2 (Original), the combination of SKOROPINSKI and SALAS teach the limitations of claim 1.  Further, SKOROPINSKI teaches wherein rebuilding the dependent worksheet with the change to the model data set comprises rebuilding the dependent worksheet without retrieving the data source from the data warehouse (SKOROPINSKI Fig. 2, Para. [0029], lines (12-19): “For instance, the master client computing device 218 is configured to input, delete, overwrite, etc., data in the building model 210, the hierarchical structure of building model data 212, and/or the COBie spreadsheet 214. In this way, the master client computing device 218 can remotely control the BIM engine 204 via the network connection. As a result, a user may access the BIM engine from a variety of remote locations, if desired.”). 

Regarding claim 3(Original), the combination of SKOROPINSKI and SALAS teach the limitations of claim 1.  Further, SKOROPINSKI teaches wherein rebuilding the dependent worksheet with the change to the model data set comprises rebuilding the dependent worksheet using a local data source (SKOROPINSKI illustrates in Fig. 2 a building information modeling (BIM) engine accessing a local database, element 216).
  
Regarding claim 6 (Original), the combination of SKOROPINSKI and SALAS teach the limitations of claim 1.  Further, SKOROPINSKI teaches wherein determining whether the rebuilt dependent worksheet causes at least one error comprises determining whether a function in the rebuilt dependent worksheet refers to a removed element (SKOROPINSKI Fig. 5, Para. [0041], lines (1-13): “Next at 510 the method includes, at the BIM server, saving a new version of at least one of the building model, hierarchical structure of building model data, and COBie spreadsheet based on the predetermined permissions of the client computing device. At 511 the method includes mapping the data alteration request to a user of the client computing device. In this way, the data alteration can be linked to a specific user of a computing device enabling tracking of data changes for subsequent review of the data. Further in one example, the user details, date/time of the data alteration, and the changed data itself (e.g., delta/difference). Furthermore, the data alterations can be easily rolled back by removing the alteration.”).  

Regarding claim 7 (Original), the combination of SKOROPINSKI and SALAS teach the limitations of claim 1.  Further, SKOROPINSKI teaches wherein the change to a model data set is a change to a column of the model data set (SKOROPINSKI Para. [0039], lines (17-23): “…, automatically determining validity of data in the data alteration request may include enforcing referential integrity of the data through use of a validation lookup list. Referential integrity is an asset of data which requires a value of one attribute (e.g., column) of a table to exist as a value of another attribute in a different table.”).  

Regarding claim 8 (Currently Amended), SKOROPINSKI teaches an apparatus for tracking errors in data set lineage, the apparatus comprising a computer processor, a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions that, when executed by the computer processor (SKOROPINSKI Abstract, lines (1-5): “A method for operating a building information modeling (BIM) system, is provided. The method includes at a BIM server, receiving a data alteration request from a client computing device for altering data in one of a building model, ...”; and Fig. 1, Para. [0020]: “In use, the code stored in memory executed via a processor on the server device 102 can perform steps including loading a model represented by BIM-based data and allowing users of the master 106 and the slave 108 devices to create and join a session relating to the model as illustrated in FIG. 4 as well as the other method described herein.”), cause the apparatus to carry out the steps of: 
 receiving, from a [[user]] client computing system, a change to a model data set, wherein the model data set is a reusable modeling layer comprising at least a portion of a first data source retrieved from a cloud-based data warehouse (SKOROPINSKI Abstract, lines (1-5): “A method for operating a building information modeling (BIM) system, is provided. The method includes at a BIM server, receiving a data alteration request from a client computing device for altering data in one of a building model, ...”, 
the examiner notes that the Building Information Modeling (BIM) server to that of a modeling layer and the reference illustrates in Fig. 2 details of the BIM system including databases (element 216, 223) to source/store data); 
accessing, from a worksheet repository, a list of dependent worksheets utilizing the model data set as a second data source wherein each dependent worksheet is configured to perform analysis on the portion of the first data source within the model data set without changing the model data set (SKOROPINSKI Para. [0016], lines (1-23): “A method for operating a building information modeling (BIM) system is described herein. The method may include determining validity of data in a data alteration request of data in a building model, a hierarchical structure of building model data, and/or Construction Operations Building Information Exchange (COBie) spreadsheet, and if it is determined that the data is valid, permitting the data alteration request based on predetermined permissions of the client computing device. In this way, data changes in one or more of the building model, hierarchical structure, and/or COBie spreadsheet can be validated, increasing the reliability of data changes in the GUI and improving data management in the system. In one example, the validation may occur in real-time. In this way, a user is able to get nearly instant feedback with regard to their changes and the effect that the changes have on the quality of the COBie data. For example, the user can see that errors and warning counts are reducing and improving when COBie validation is implemented in the system. As a result, the user experience is enhanced.  Further in one example, automatically determining validity of data in the data alteration request includes enforcing referential integrity of the data through use of a validation lookup list. In this way, data validation is further improved.”,
 the examiner notes that the COBie constructed spreadsheet(s) to that of dependent worksheets utilizing the model data set and the validation process that may occur in real-time to that of performing analysis on the data source without changing the model data set); 

 However, SKOROPINSKI does not explicitly teach generating, based on the change to the model data set, an error report for the dependent worksheets utilizing the model data set including, for each dependent worksheet in the list of dependent worksheets utilizing the model data set: rebuilding the dependent worksheet with the change to the model data set, including retrieving the first data source and the second data source and populating the dependent worksheet with the first data source and the second data source; and determining whether the rebuilt dependent worksheet causes at least one error, including evaluating the rebuild dependent worksheet for unrenderable results; and providing, to the [[user]] client computing system, the error report for the dependent worksheets utilizing the model data set.
But, SALAS teaches generating, based on the change to the model data set, an error report for the dependent worksheets utilizing the model data set including, for each dependent worksheet in the list of dependent worksheets utilizing the model data set: rebuilding the dependent worksheet with the change to the model data set, including retrieving the first data source and the second data source and populating the dependent worksheet with the first data source and the second data source (SALAS Abstract: “Spreadsheet apparatus enables reformatting and renaming of items forming the spreadsheet. A series of items forms a dimension along an axis of the spreadsheet. A label icon or labelling entity is user nameable to describe the series of items of an axis. Repositioning of the label icons repositions respective series of items and thus redefines/rearranges the axes of the spreadsheet.”; and
Col. 3, lines (57-62): “…, the working screen view includes a calculation portion separate from the area covered by displayed axes. The calculation portion provides a plurality of user established mathematical expressions relating information of different items of displayed dimensions.”; and
Fig. 1b/Fig. 5, Col. 12, lines (11-19): “When the user enters expression 45 into the processor 19 during interactive execution of the invention software 40, the expression 45 is verified for validity. An error message is presented to the user if the expression 45 is found to be invalid as discussed below. The error is further recorded for the user by means of an error icon 66 displayed to the left of the math expression 45 in the spreadsheet screen view as shown in FIG. 5a.”; and
Fig. 1b, Col. 14, lines (29-36): “A Mathematical expression module 76 for providing the analysis of mathematical expressions 45 provided by the user, the creation of the primitive mathematical expressions implemented by the cell module 70, and the various mechanisms to automatically update mathematical expression 45 as other elements in the models 46 and spreadsheets 48 are modified by the user.”, 
the examiner notes that the calculation portion provides a plurality of user established mathematical expressions relating information of different items, to that of retrieving the first data source and the second data source; and the updates to the mathematical expression and other elements in the models and spreadsheets being modified by the user to that of  rebuilding the dependent worksheet with the change to the model data set) ; and 
determining whether the rebuilt dependent worksheet causes at least one error, including evaluating the rebuild dependent worksheet for unrenderable results (SALAS Fig. 1b/Fig. 5a, Col. 12, lines (11-19): “When the user enters expression 45 into the processor 19 during interactive execution of the invention software 40, the expression 45 is verified for validity. An error message is presented to the user if the expression 45 is found to be invalid as discussed below. The error is further recorded for the user by means of an error icon 66 displayed to the left of the math expression 45 in the spreadsheet screen view as shown in FIG. 5a.”) ; and 
providing, to the [[user]] client computing system, the error report for the dependent worksheets utilizing the model data set (SALAS Col. 4, lines (21-26): “The data processing apparatus of the present invention also employs error checking means. Error messages generated by the error checking means are displayable in the calculation portion of the screen view to indicate errors in the mathematical expressions.”; and
Fig. 1b/Fig. 5a, Col. 12, lines (11-19): “When the user enters expression 45 into the processor 19 during interactive execution of the invention software 40, the expression 45 is verified for validity. An error message is presented to the user if the expression 45 is found to be invalid as discussed below. The error is further recorded for the user by means of an error icon 66 displayed to the left of the math expression 45 in the spreadsheet screen view as shown in FIG. 5a.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of SKOROPINSKI (disclosing methods for building information modeling based data) to include the teachings of SALAS (disclosing spreadsheet lineage management methods) and arrive at methods to validate data lineage and error reporting.  One of ordinary skill in the art would have been motivated to make this combination because by enabling a user to manage a selection of data sources to a linked data source, the solution means corrects the mathematical expressions accordingly and enable a user to manage/observe errors hence providing a reliable solution to system users, as recognized by (SALAS, Abstract, Col. 3-4). In addition, the references of SKOROPINSKI and SALAS teach features that are directed to analogous art and they are directed to a similar field of endeavor of data analysis in software system.

Regarding claim 9 (Original), the combination of SKOROPINSKI and SALAS teach the limitations of claim 8.  Further, SKOROPINSKI teaches wherein rebuilding the dependent worksheet with the change to the model data set comprises rebuilding the dependent worksheet without retrieving the data source from the data warehouse (SKOROPINSKI Fig. 2, Para. [0029], lines (12-19): “For instance, the master client computing device 218 is configured to input, delete, overwrite, etc., data in the building model 210, the hierarchical structure of building model data 212, and/or the COBie spreadsheet 214. In this way, the master client computing device 218 can remotely control the BIM engine 204 via the network connection. As a result, a user may access the BIM engine from a variety of remote locations, if desired.”). 

Regarding claim 10 (Original), the combination of SKOROPINSKI and SALAS teach the limitations of claim 8.  Further, SKOROPINSKI teaches wherein rebuilding the dependent worksheet with the change to the model data set comprises rebuilding the dependent worksheet using a local data source (SKOROPINSKI illustrates in Fig. 2 a building information modeling (BIM) engine accessing a local database, element 216).

Regarding claim 13 (Original), the combination of SKOROPINSKI and SALAS teach the limitations of claim 8.  Further, SKOROPINSKI teaches wherein determining whether the rebuilt dependent worksheet causes at least one error comprises determining whether a function in the rebuilt dependent worksheet refers to a removed element (SKOROPINSKI Fig. 5, Para. [0041], lines (1-13): “Next at 510 the method includes, at the BIM server, saving a new version of at least one of the building model, hierarchical structure of building model data, and COBie spreadsheet based on the predetermined permissions of the client computing device. At 511 the method includes mapping the data alteration request to a user of the client computing device. In this way, the data alteration can be linked to a specific user of a computing device enabling tracking of data changes for subsequent review of the data. Further in one example, the user details, date/time of the data alteration, and the changed data itself (e.g., delta/difference). Furthermore, the data alterations can be easily rolled back by removing the alteration.”).  

Regarding claim 14 (Original), the combination of SKOROPINSKI and SALAS teach the limitations of claim 8.  Further, SKOROPINSKI teaches wherein the change to a model data set is a change to a column of the model data set (SKOROPINSKI Para. [0039], lines (17-23): “…, automatically determining validity of data in the data alteration request may include enforcing referential integrity of the data through use of a validation lookup list. Referential integrity is an asset of data which requires a value of one attribute (e.g., column) of a table to exist as a value of another attribute in a different table.”).    

Regarding claim 15 (Currently Amended), SKOROPINSKI teaches a computer program product for tracking errors in data set lineage, the computer program product disposed upon stored on a non-transitory computer readable medium, the computer program product comprising computer program instructions that, when executed (SKOROPINSKI Abstract, lines (1-5): “A method for operating a building information modeling (BIM) system, is provided. The method includes at a BIM server, receiving a data alteration request from a client computing device for altering data in one of a building model, ...”), cause a computer to carry out the steps of: 
receiving, from a [[user]] client computing system, a change to a model data set, wherein the model data set is a reusable modeling layer comprising at least a portion of a first data source retrieved from a cloud-based data warehouse (SKOROPINSKI Abstract, lines (1-5): “A method for operating a building information modeling (BIM) system, is provided. The method includes at a BIM server, receiving a data alteration request from a client computing device for altering data in one of a building model, ...”, 
the examiner notes that the Building Information Modeling (BIM) server to that of a modeling layer and the reference illustrates in Fig. 2 details of the BIM system including databases (element 216, 223) to source/store data); 
accessing, from a worksheet repository, a list of dependent worksheets utilizing the model data set as a second data source wherein each dependent worksheet is configured to perform analysis on the portion of the first data source within the model data set without changing the model data set (SKOROPINSKI Para. [0016], lines (1-23): “A method for operating a building information modeling (BIM) system is described herein. The method may include determining validity of data in a data alteration request of data in a building model, a hierarchical structure of building model data, and/or Construction Operations Building Information Exchange (COBie) spreadsheet, and if it is determined that the data is valid, permitting the data alteration request based on predetermined permissions of the client computing device. In this way, data changes in one or more of the building model, hierarchical structure, and/or COBie spreadsheet can be validated, increasing the reliability of data changes in the GUI and improving data management in the system. In one example, the validation may occur in real-time. In this way, a user is able to get nearly instant feedback with regard to their changes and the effect that the changes have on the quality of the COBie data. For example, the user can see that errors and warning counts are reducing and improving when COBie validation is implemented in the system. As a result, the user experience is enhanced.  Further in one example, automatically determining validity of data in the data alteration request includes enforcing referential integrity of the data through use of a validation lookup list. In this way, data validation is further improved.”,
 the examiner notes that the COBie constructed spreadsheet(s) to that of dependent worksheets utilizing the model data set and the validation process that may occur in real-time to that of performing analysis on the data source without changing the model data set); 

However, SKOROPINSKI does not explicitly teach generating, based on the change to the model data set, an error report for the dependent worksheets utilizing the model data set including, for each dependent worksheet in the list of dependent worksheets utilizing the model data set: rebuilding the dependent worksheet with the change to the model data set, including retrieving the first data source and the second data source and populating the dependent worksheet with the first data source and the second data source; and determining whether the rebuilt dependent worksheet causes at least one error, including evaluating the rebuild dependent worksheet for unrenderable results; and providing, to the [[user]] client computing system, the error report for the dependent worksheets utilizing the model data set.
But, SALAS teaches generating, based on the change to the model data set, an error report for the dependent worksheets utilizing the model data set including, for each dependent worksheet in the list of dependent worksheets utilizing the model data set: rebuilding the dependent worksheet with the change to the model data set, including retrieving the first data source and the second data source and populating the dependent worksheet with the first data source and the second data source (SALAS Abstract: “Spreadsheet apparatus enables reformatting and renaming of items forming the spreadsheet. A series of items forms a dimension along an axis of the spreadsheet. A label icon or labelling entity is user nameable to describe the series of items of an axis. Repositioning of the label icons repositions respective series of items and thus redefines/rearranges the axes of the spreadsheet.”; and
Col. 3, lines (57-62): “…, the working screen view includes a calculation portion separate from the area covered by displayed axes. The calculation portion provides a plurality of user established mathematical expressions relating information of different items of displayed dimensions.”; and
Fig. 1b/Fig. 5, Col. 12, lines (11-19): “When the user enters expression 45 into the processor 19 during interactive execution of the invention software 40, the expression 45 is verified for validity. An error message is presented to the user if the expression 45 is found to be invalid as discussed below. The error is further recorded for the user by means of an error icon 66 displayed to the left of the math expression 45 in the spreadsheet screen view as shown in FIG. 5a.”; and
Fig. 1b, Col. 14, lines (29-36): “A Mathematical expression module 76 for providing the analysis of mathematical expressions 45 provided by the user, the creation of the primitive mathematical expressions implemented by the cell module 70, and the various mechanisms to automatically update mathematical expression 45 as other elements in the models 46 and spreadsheets 48 are modified by the user.”, 
the examiner notes that the calculation portion provides a plurality of user established mathematical expressions relating information of different items, to that of retrieving the first data source and the second data source; and the updates to the mathematical expression and other elements in the models and spreadsheets being modified by the user to that of  rebuilding the dependent worksheet with the change to the model data set) ; and 
determining whether the rebuilt dependent worksheet causes at least one error, including evaluating the rebuild dependent worksheet for unrenderable results (SALAS Fig. 1b/Fig. 5a, Col. 12, lines (11-19): “When the user enters expression 45 into the processor 19 during interactive execution of the invention software 40, the expression 45 is verified for validity. An error message is presented to the user if the expression 45 is found to be invalid as discussed below. The error is further recorded for the user by means of an error icon 66 displayed to the left of the math expression 45 in the spreadsheet screen view as shown in FIG. 5a.”) ; and 
providing, to the [[user]] client computing system, the error report for the dependent worksheets utilizing the model data set (SALAS Col. 4, lines (21-26): “The data processing apparatus of the present invention also employs error checking means. Error messages generated by the error checking means are displayable in the calculation portion of the screen view to indicate errors in the mathematical expressions.”; and
Fig. 1b/Fig. 5a, Col. 12, lines (11-19): “When the user enters expression 45 into the processor 19 during interactive execution of the invention software 40, the expression 45 is verified for validity. An error message is presented to the user if the expression 45 is found to be invalid as discussed below. The error is further recorded for the user by means of an error icon 66 displayed to the left of the math expression 45 in the spreadsheet screen view as shown in FIG. 5a.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of SKOROPINSKI (disclosing methods for building information modeling based data) to include the teachings of SALAS (disclosing spreadsheet lineage management methods) and arrive at methods to validate data lineage and error reporting.  One of ordinary skill in the art would have been motivated to make this combination because by enabling a user to manage a selection of data sources to a linked data source, the solution means corrects the mathematical expressions accordingly and enable a user to manage/observe errors hence providing a reliable solution to system users, as recognized by (SALAS, Abstract, Col. 3-4). In addition, the references of SKOROPINSKI and SALAS teach features that are directed to analogous art and they are directed to a similar field of endeavor of data analysis in software systems.

Regarding claim 16 (Original), the combination of SKOROPINSKI and SALAS teach the limitations of claim 15.  Further, SKOROPINSKI teaches wherein rebuilding the dependent worksheet with the change to the model data set comprises rebuilding the dependent worksheet without retrieving the data source from the data warehouse (SKOROPINSKI Fig. 2, Para. [0029], lines (12-19): “For instance, the master client computing device 218 is configured to input, delete, overwrite, etc., data in the building model 210, the hierarchical structure of building model data 212, and/or the COBie spreadsheet 214. In this way, the master client computing device 218 can remotely control the BIM engine 204 via the network connection. As a result, a user may access the BIM engine from a variety of remote locations, if desired.”). 

Regarding claim 17 (Original), the combination of SKOROPINSKI and SALAS teach the limitations of claim 15.  Further, SKOROPINSKI teaches wherein rebuilding the dependent worksheet with the change to the model data set comprises rebuilding the dependent worksheet using a local data source (SKOROPINSKI illustrates in Fig. 2 a building information modeling (BIM) engine accessing a local database, element 216).

Regarding claim 20 (Original), the combination of SKOROPINSKI and SALAS teach the limitations of claim 15.  Further, SKOROPINSKI teaches wherein determining whether the rebuilt dependent worksheet causes at least one error comprises determining whether a function in the rebuilt dependent worksheet refers to a removed element (SKOROPINSKI Fig. 5, Para. [0041], lines (1-13): “Next at 510 the method includes, at the BIM server, saving a new version of at least one of the building model, hierarchical structure of building model data, and COBie spreadsheet based on the predetermined permissions of the client computing device. At 511 the method includes mapping the data alteration request to a user of the client computing device. In this way, the data alteration can be linked to a specific user of a computing device enabling tracking of data changes for subsequent review of the data. Further in one example, the user details, date/time of the data alteration, and the changed data itself (e.g., delta/difference). Furthermore, the data alterations can be easily rolled back by removing the alteration.”).  

Claims 4-5, 11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication (US 2015/0088467 A1) issued to Skoropinski et al. (hereinafter as “SKOROPINSKI”), in view of US Patent (US 5,317,686 A) issued to Salas et al. (hereinafter as “SALAS”, and in view of US Patent Application Publication (US 2009/0006883 A1) issued to Zhang et al. (hereinafter as “ZHANG”).
Regarding claim 4 (Original), the combination of SKOROPINSKI and SALAS teach the limitations of claim 1.  However, the combination of SKOROPINSKI and SALAS does not explicitly teach wherein generating the error report for the dependent worksheets utilizing the model data set further comprises organizing the error report to group together similar errors from different dependent worksheets.
But, ZHANG teaches wherein generating the error report for the dependent worksheets utilizing the model data set further comprises organizing the error report to group together similar errors from different dependent worksheets (ZHANG Fig. 3, Para. [0034]: “Cross bucket analysis module 302 may help a developer determine if there are similar buckets which may reflect the substantially similar code defects or bugs. Similar buckets may be determined based on a plurality of parameters, including but not limited to: buckets with the same function responsible for the failure, buckets which vary only on the exception code, buckets with only different application versions, buckets which vary only on module version, and buckets with a close offset and all other parameters the same”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of SKOROPINSKI (disclosing methods for building information modeling based data) and SALAS (disclosing spreadsheet lineage management methods), to include the teachings of ZHANG (disclosing methods for error report analysis) and arrive at methods to analyze error reporting and take action in data modeling.  One of ordinary skill in the art would have been motivated to make this combination because by providing an methods of accessing and analyzing error report information, thereby facilitating developers to more easily and quickly solve programming issues, as recognized by (ZHANG, Abstract). In addition, the references of SKOROPINSKI, SALAS and ZHANG teach features that are directed to analogous art and they are directed to a similar field of endeavor of data analysis in software systems.

Regarding claim 5 (Currently Amended), the combination of SKOROPINSKI and SALAS teach the limitations of claim 1.  However, the combination of SKOROPINSKI and SALAS does not explicitly teach wherein providing, to the [[user]] client computing system, the error report for the dependent worksheets utilizing the model data set comprises generating a suggested error resolution action.
But, ZHANG teaches teach wherein providing, to the [[user]] client computing system, the error report for the dependent worksheets utilizing the model data set comprises generating a suggested error resolution action (ZHANG Fig. 3, Para. [0036], lines (1-18): “Error reports information (e.g., call stack, local variable value, global variable value) may also be aggregated for a group of error reports. This aggregation can provide an easy way for developers to investigate multiple error reports quickly. For example, a group of error reports could be located in several buckets and thus a developer needs to determine which error report to drill down or investigate to solve the bug. In one embodiment, the aggregation can be carried out by finding similar parts of the call stacks for all of the error reports and obtaining the distribution of local variable values in the same frame level or index of the call stack. Thus, the local variable values are returned for all error reports with substantially similar function call sequences. This will allow a developer to see what the value of local variables were when the program failed and thereby assist the developer in understanding and determining the cause of the failure. The aggregation may also be useful for a developer to determine which error reports to investigate.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of SKOROPINSKI (disclosing methods for building information modeling based data) and SALAS (disclosing spreadsheet lineage management methods), to include the teachings of ZHANG (disclosing methods for error report analysis) and arrive at methods to analyze error reporting and take action in data modeling.  One of ordinary skill in the art would have been motivated to make this combination because by providing an methods of accessing and analyzing error report information, thereby facilitating developers to more easily and quickly solve programming issues, as recognized by (ZHANG, Abstract). In addition, the references SKOROPINSKI, SALAS and ZHANG teach features that are directed to analogous art and they are directed to a similar field of endeavor of data analysis in software systems.

Regarding claim 11 (Original), the combination of SKOROPINSKI and SALAS teach the limitations of claim 8.  However, the combination of SKOROPINSKI and SALAS does not explicitly teach wherein generating the error report for the dependent worksheets utilizing the model data set further comprises organizing the error report to group together similar errors from different dependent worksheets.  
But, ZHANG teaches wherein generating the error report for the dependent worksheets utilizing the model data set further comprises organizing the error report to group together similar errors from different dependent worksheets (ZHANG Fig. 3, Para. [0034], lines (???): “Cross bucket analysis module 302 may help a developer determine if there are similar buckets which may reflect the substantially similar code defects or bugs. Similar buckets may be determined based on a plurality of parameters, including but not limited to: buckets with the same function responsible for the failure, buckets which vary only on the exception code, buckets with only different application versions, buckets which vary only on module version, and buckets with a close offset and all other parameters the same”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of SKOROPINSKI (disclosing methods for building information modeling based data) and SALAS (disclosing spreadsheet lineage management methods), to include the teachings of ZHANG (disclosing methods for error report analysis) and arrive at methods to analyze error reporting and take action in data modeling.  One of ordinary skill in the art would have been motivated to make this combination because by providing an methods of accessing and analyzing error report information, thereby facilitating developers to more easily and quickly solve programming issues, as recognized by (ZHANG, Abstract). In addition, the references of SKOROPINSKI, SALAS and ZHANG teach features that are directed to analogous art and they are directed to a similar field of endeavor of data analysis in software systems.

Regarding claim 12 (Currently Amended), the combination of SKOROPINSKI and SALAS teach the limitations of claim 8.  However, the combination of SKOROPINSKI and SALAS does not explicitly teach wherein providing, to the [[user]] client computing system, the error report for the dependent worksheets utilizing the model data set comprises generating a suggested error resolution action.  
But, ZHANG teaches teach wherein providing, to the [[user]] client computing system, the error report for the dependent worksheets utilizing the model data set comprises generating a suggested error resolution action (ZHANG Fig. 3, Para. [0036], lines (1-18): “Error reports information (e.g., call stack, local variable value, global variable value) may also be aggregated for a group of error reports. This aggregation can provide an easy way for developers to investigate multiple error reports quickly. For example, a group of error reports could be located in several buckets and thus a developer needs to determine which error report to drill down or investigate to solve the bug. In one embodiment, the aggregation can be carried out by finding similar parts of the call stacks for all of the error reports and obtaining the distribution of local variable values in the same frame level or index of the call stack. Thus, the local variable values are returned for all error reports with substantially similar function call sequences. This will allow a developer to see what the value of local variables were when the program failed and thereby assist the developer in understanding and determining the cause of the failure. The aggregation may also be useful for a developer to determine which error reports to investigate.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of SKOROPINSKI (disclosing methods for building information modeling based data) and SALAS (disclosing spreadsheet lineage management methods), to include the teachings of ZHANG (disclosing methods for error report analysis) and arrive at methods to analyze error reporting and take action in data modeling.  One of ordinary skill in the art would have been motivated to make this combination because by providing an methods of accessing and analyzing error report information, thereby facilitating developers to more easily and quickly solve programming issues, as recognized by (ZHANG, Abstract). In addition, the references of SKOROPINSKI, SALAS and ZHANG teach features that are directed to analogous art and they are directed to a similar field of endeavor of data analysis in software systems.

Regarding claim 18 (Original), the combination of SKOROPINSKI and SALAS teach the limitations of claim 15.  However, the combination of SKOROPINSKI and SALAS does not explicitly teach wherein generating the error report for the dependent worksheets utilizing the model data set further comprises organizing the error report to group together similar errors from different dependent worksheets.  
But, ZHANG teaches wherein generating the error report for the dependent worksheets utilizing the model data set further comprises organizing the error report to group together similar errors from different dependent worksheets (ZHANG Fig. 3, Para. [0034], lines (???): “Cross bucket analysis module 302 may help a developer determine if there are similar buckets which may reflect the substantially similar code defects or bugs. Similar buckets may be determined based on a plurality of parameters, including but not limited to: buckets with the same function responsible for the failure, buckets which vary only on the exception code, buckets with only different application versions, buckets which vary only on module version, and buckets with a close offset and all other parameters the same”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of SKOROPINSKI (disclosing methods for building information modeling based data) and SALAS (disclosing spreadsheet lineage management methods), to include the teachings of ZHANG (disclosing methods for error report analysis) and arrive at methods to analyze error reporting and take action in data modeling.  One of ordinary skill in the art would have been motivated to make this combination because by providing an methods of accessing and analyzing error report information, thereby facilitating developers to more easily and quickly solve programming issues, as recognized by (ZHANG, Abstract). In addition, the references of SKOROPINSKI, SALAS and ZHANG teach features that are directed to analogous art and they are directed to a similar field of endeavor of data analysis in software systems.

Regarding claim 19 (Currently Amended), the combination of SKOROPINSKI and SALAS teach teaches the limitations of claim 15.  However, the combination of SKOROPINSKI and SALAS does not explicitly teach wherein providing, to the [[user]] client computing system, the error report for the dependent worksheets utilizing the model data set comprises generating a suggested error resolution action.  
But, ZHANG teaches teach wherein providing, to the [[user]] client computing system, the error report for the dependent worksheets utilizing the model data set comprises generating a suggested error resolution action (ZHANG Fig. 3, Para. [0036], lines (1-18): “Error reports information (e.g., call stack, local variable value, global variable value) may also be aggregated for a group of error reports. This aggregation can provide an easy way for developers to investigate multiple error reports quickly. For example, a group of error reports could be located in several buckets and thus a developer needs to determine which error report to drill down or investigate to solve the bug. In one embodiment, the aggregation can be carried out by finding similar parts of the call stacks for all of the error reports and obtaining the distribution of local variable values in the same frame level or index of the call stack. Thus, the local variable values are returned for all error reports with substantially similar function call sequences. This will allow a developer to see what the value of local variables were when the program failed and thereby assist the developer in understanding and determining the cause of the failure. The aggregation may also be useful for a developer to determine which error reports to investigate.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of SKOROPINSKI (disclosing methods for building information modeling based data) and SALAS (disclosing spreadsheet lineage management methods), to include the teachings of ZHANG (disclosing methods for error report analysis) and arrive at methods to analyze error reporting and take action in data modeling.  One of ordinary skill in the art would have been motivated to make this combination because by providing an methods of accessing and analyzing error report information, thereby facilitating developers to more easily and quickly solve programming issues, as recognized by (ZHANG, Abstract). In addition, the references of SKOROPINSKI, SALAS and ZHANG teach features that are directed to analogous art and they are directed to a similar field of endeavor of data analysis in software systems.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kennedy et al. ; (US-5,832,532-A); “Rebuilding dependent worksheet after error detection.”
Molloy; (US-2016/0063630-A1); “Generating spreadsheet data resulting in errors in the spreadsheet and model generated therefrom.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zuheir Mheir whose telephone number is (571)272-4151.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
05/02/2022
/ZUHEIR A MHEIR/Patent Examiner, Art Unit 2162    


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162